DETAILED ACTION
Status of Claims: Claims 1, 3, 6, 7, and 11-26 are currently pending. Claims 12-16 and 22-26 are withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Applicants claim foreign priority under 35 U.S.C. § 119(a)-(d), based upon  Patent Application No. KR10-2018-0161224, filed 12/13/2018 and GB1802545.2, filed 02/16/2018. Receipt is acknowledged and submitted papers have been placed of record in the file. Preliminary amendment of the claims filed 08/13/2020 is supported by the earlier filed foreign application GB1802545.2; therefore the filing date 02/16/2018 has been considered as the earliest priority date for examination purpose.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 and 22-26 directed to an invention non-elected without traverse.  Accordingly, claims 12-16 and 22-26 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 12-16 and 22-26 as follows: 
	12.	(Cancelled)
	13.	(Cancelled)
	14.	(Cancelled)
	15.	(Cancelled)
	16.	(Cancelled)
	22.	(Cancelled)
	23.	(Cancelled)
	24.	(Cancelled)
	25.	(Cancelled)
	26.	(Cancelled)
Allowable Subject Matter
Claims 1, 3, 6, 7, 11, and 17-21 (renumbered as 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 17 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious identify compression information associated with at least one of a time density of a PTRS (phase tracking reference signal) and a frequency density of the PTRS, and wherein the compression information is determined based on a non-uniform sampling grid.
Dependent claims 3, 6, 7, 11, and 18-21 are allowed based on the virtue of their dependency on the allowed base claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476